Citation Nr: 0906723	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-07 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of right Achilles tendon repair.

2.  Entitlement to a compensable rating for hemorrhoids. 

3.  Entitlement to a compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 to 
September 2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the Roanoke 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that, among other things, granted service connection for 
residuals of right Achilles tendon repair, hemorrhoids, and 
hypertension, and assigned 10, 0, 0 percent ratings, 
respectively.  

In February 2008, the Veteran testified at a Travel Board 
hearing before the undersigned; a transcript of that hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
Veteran's claims for an increased rating for his service-
connected residuals of right Achilles tendon repair, 
hemorrhoids, and hypertension.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The Veteran contends that his residuals of right Achilles 
tendon repair, hemorrhoids, and hypertension are worse than 
the current evaluation contemplates.  During his February 
2008 Travel Board hearing, he testified that in regards to 
the residuals of a right Achilles tendon repair, he had a 
limited range of motion with pain and walked with a limp.  
There was cracking, popping, stiffness, swelling, and 
decreased strength.  His foot gave out on him approximately 
two to three times per week.  In regards to his hypertension, 
he indicated that his increased blood pressure was monitored 
weekly and that he was on medication.  In regards to his 
hemorrhoids, he indicated that he now had flare-ups about two 
to three times per week and used medication weekly.  He 
experienced pain, itching, and bleeding.  

A review of the evidentiary record shows that the Veteran's 
most recent VA examination in conjunction with his claims for 
residuals of right Achilles tendon repair, hemorrhoids, and 
hypertension was conducted in June 2004.  As more than three 
years have passed since the Veteran's last VA examination, 
and subsequent treatment records appear to support the 
Veteran's contentions in that his symptoms have become worse, 
an increase in severity of his service-connected conditions 
is plausible.  Accordingly, a VA examination is necessary to 
address the current severity of the disability.  These 
medical findings are essential to the adjudication of his 
claim for increase.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992), citing to Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (fulfillment of VA's duty to assist in a case 
involving a claim for higher rating include the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability is a fully 
informed one); Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) (The Board must consider other potentially applicable 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disabilities in reaching its decision).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.




Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
identify all medical treatment providers 
who have treated him for any residuals 
of right Achilles tendon repair, 
hemorrhoids, and hypertension.  The 
RO/AMC must obtain complete treatment 
records (those not already in the claims 
folder) from all treatment sources 
identified.  

2.  After the above development is 
completed, the RO/AMC should make 
arrangements with the McGuire VA Medical 
Center for the Veteran to undergo an 
examination to determine the severity of 
his service-connected hemorrhoid 
disorder.  The claims folder must be 
made available to the examiner.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner must assess the severity of 
the Veteran's hemorrhoids, and include a 
discussion as to whether his hemorrhoid 
disability is manifested by mild or 
moderate hemorrhoids; large or 
thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue and 
frequently recurring; manifested by 
persistent bleeding with secondary 
anemia, or fissures.   The examiner must 
provide a complete rationale for any 
stated opinion.

3.  The Veteran should be scheduled for 
an appropriate examination at McGuire VA 
Medical Center to determine the severity 
of his hypertension.  It is imperative 
that the claims file be made available 
to the examiner for review in connection 
with the examination.  The examiner must 
provide a complete rationale for any 
stated opinion.

4.  The RO/AMC should also arrange for 
an orthopedic examination at McGuire VA 
Medical Center to determine the current 
nature and severity of the Veteran's 
service-connected residuals of right 
foot tendon repair.  The examiner must 
review the Veteran's claims file in 
conjunction with the examination.  The 
examiner should describe in detail all 
pathology associated with the service-
connected right foot disability and all 
associated impairment of function (to 
include any additional impairment of 
function due to pain/on use).  The 
examiner should also indicate whether 
the disability is moderate, moderately 
severe, or severe.  The examiner must 
provide a complete rationale for any 
stated opinion  

5.  After the RO/AMC completes all of 
the development requested above to the 
extent possible, and completes any other 
development deemed necessary, it should 
again review the claims on the basis of 
all additional evidence associated with 
the claims file.  If the RO/AMC cannot 
grant the benefit sought on appeal in 
its entirety, then it should furnish the 
Veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




